Citation Nr: 0601437	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$12,437.00, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to May 
1947.  He was found incompetent to handle VA funds in January 
2001.  The appellant is the veteran's spouse/payee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Roanoke, 
VA RO's Committee on Waivers and Compromises (Committee), 
which denied the claim of entitlement to waiver of recovery 
of an overpayment of improved pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an October 2000 award letter VA informed the veteran that 
pension was an income based program and that any changes in 
income or net worth must be promptly reported to VA and that 
all income from all sources must be reported.  Significantly, 
however, in January 2001, the veteran was adjudicated 
incompetent to handle VA funds, and the appeal now before the 
Board is pursued by the veteran's spouse who also serves as 
his payee.  Accordingly, VA must initially address whether, 
prior to the March 2002 notice of indebtedness, the appellant 
spouse/payee was provided notice that any changes in income 
or and changes in net worth must be promptly reported to VA 
and that all income from all sources must be reported.  

In this regard, the claims folder does not reveal a specific 
notice to the appellant spouse/payee notifying her that she 
was required to report any changes in income or net worth.  
This finding is important because it goes to the degree of 
fault, if any, which may be assigned to the appellant.  The 
Board acknowledges, however, that VA issues annual letters to 
all payees informing them of any cost of living increases.  
Such a letter may have provided the notice in question.  As 
these letters are not automatically added to the claims 
folder, the RO must contact the VA's Finance Center to 
determine whether any letter was issued and addressed to the 
appellant between October 2000 and March 2002, and, if so, 
whether the content of that letter provided adequate notice 
of the appellant's duty to report any changes in income or 
net worth.  A copy of any letter issued to the appellant 
spouse/payee must be added to the claims folder.  

Therefore, this case is REMANDED for the following action:

1.  The RO must contact the VA Finance 
Center/Debt Management Center, and 
request photocopies of any notice sent to 
the appellant payee-spouse prior to March 
2002 advising her that the veteran's 
pension was an income based program, that 
any changes in income or net worth must 
be promptly reported to VA, and that all 
income from all sources must be reported.  
If no such evidence can be procured, the 
appellant must be so informed in writing 
and offered an opportunity to respond.

2.  The RO should request that the 
appellant submit a current financial 
status report in writing.

3.  Thereafter, the Committee on Waivers 
and Compromises (COWC) must readjudicate 
the claim of entitlement to waiver of 
recovery of an overpayment of improved 
pension benefits.  If the appellant 
spouse payee was never personally 
notified of her fiduciary duty to report 
any changes in income or net worth 
promptly to VA, and if she was never 
personally notified that all income from 
all sources must be reported, the COWC 
must consider address in writing what, if 
any, fault lies with the appellant for 
failing to promptly report to VA a change 
in the veteran's family income or 
unreimbursed medical expenses.  If the 
benefit sought on appeal remains denied, 
the RO must issue a supplemental 
statement of the case, and afford the 
appellant and her representative an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

